per curiam:
1 — 1
El 23 de junio de 1994, el Tribunal Superior, Sala de San Juan (Hon. Eduardo Álvarez de la Vega, Juez), a soli-citud de la Autoridad de Energía Eléctrica —antes Autori-dad de Fuentes Fluviales— (en adelante la Autoridad), en auxilio de su jurisdicción, ordenó la paralización de los Ca-sos Núms. A-3202-93 y A-3205-93, que estaban pendientes ante el Negociado de Conciliación y Arbitraje del Departa-mento del Trabajo y Recursos Humanos debido a que invo-lucraban la misma controversia planteada ante ese foro judicial. No conforme, la Unión de Trabajadores de la In-dustria Eléctrica y Riego (en adelante U.T.LE.R.) presentó este recurso de certiorari.
El 14 de octubre de 1994 concedimos a la Autoridad un término para que compareciera a mostrar causa por la cual no deberíamos expedir el auto, a los únicos fines de revocar *820dicho dictamen y ordenar la continuación de los procesos de arbitraje.
En su comparecencia, y en sus méritos, la Autoridad argumenta que la U.T.I.E.R. pretende ahora ventilar en el arbitraje lo mismo que planteó antes en el Tribunal. Aduce que, distinto a la contención de la U.T.I.E.R., el caso no versa sobre la compensación extraordinaria (horas extras). Tampoco se trata de una reclamación de daños por viola-ción de convenio, pues el Tribunal carecería de facultad para conceder daños y perjuicios por esa alegada violación, potestad exclusiva de la Junta de Relaciones del Trabajo de Puerto Rico y limitada a los daños económicos.
I — i 1 — i
Carecemos de jurisdicción para atender este recurso. Este no fue presentado y firmado por un abogado, sino por tres (3) oficiales de la U.T.I.E.R. bajo la rúbrica de “derecho propio”.
La capacidad representativa gerencial de una Unión no le autoriza ni se extiende, bajo la caracterización de “derecho propio”, a la práctica y al ejercicio de la abogacía. A la U.T.I .E.R. le aplican los pronunciamientos directivos de B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 D.P.R. 825, 827 (1980) —reafirmados en González v. Alicea, Dir. Soc. Asist. Legal, 132 D.P.R. 638, 641 esc. 1 (1993), y Lizarríbar v. Martínez Gelpí, 121 D.P.R. 770, 786 (1988)— a los efectos de que la abogacía
... contempla personas naturales pues solamente éstas pue-den ser autorizadas a ejercer la profesión por este Tribunal. Esta apreciación se robustece al admitirse y permitirse, por vía de excepción, que una persona represente ante los tribunales “sus asuntos propios”; lógicamente dicha salvedad no puede aplicarse a quien no es una persona natural, quedando así ex-cluidas las criaturas jurídicas corporativas. (Énfasis suprimido.)
*821El que una Unión no sea una corporación, no varía el resultado. En el fondo estamos ante una entidad (persona no natural) que, aunque pueda representar y negociar ante un patrono a nombre de sus miembros y tenga la capacidad para demandar y ser demandada, no puede autorepresen-tar en los tribunales sus propios asuntos.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López no intervino.